Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on July 16, 2019 for patent application 16/512,712

Status of Claims
2.	Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (U.S. Publication Number: 2018/0004173).
As to independent claim 1, Patel discloses a controller for a variable refrigerant flow system, the controller comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
identifying a plurality of zones within a structure (e.g., plurality of building zones) (see Paragraph [0010]); 
generating a plurality of zone groupings, each of the plurality of zone groupings defining a plurality of zone groups and specifying which of the plurality of zones are grouped together to form each 
generating a plurality of metric of success values, each metric of success value corresponding to a particular zone grouping of the plurality of zone groupings and indicating a control feasibility of a corresponding zone grouping (e.g., the MPC layer can determine the optimal values of the decision variables by performing an optimization process subject to several constraints) (see Paragraph [0043]); 
selecting a zone grouping of the plurality of zone groupings based on the plurality of metric of success values (e.g., using the dynamics of the regulatory controllers in the low-level MPC problem allows low-level indoor MPC 612 to consider the time between control action and effect such that optimal temperature setpoints can be selected in view of time-varying energy prices) (see Paragraph [0151]); and 
using the selected zone grouping to operate equipment of the variable refrigerant flow system to provide heating or cooling to the plurality of zones (e.g., MPC layer 610 can generate optimal values for various decision variables including, for example, zone temperature setpoints, variable refrigerant flow setpoints, operating mode setpoints e.g., heating or cooling, and/or equipment on/off decisions) (see Paragraph [0075]). 
As to independent claim 9, Patel discloses a controller for a variable refrigerant flow system configured to operate equipment of the variable refrigerant flow system, the controller comprising: 
a zone identifier configured to identify a plurality of zones within a structure (e.g., plurality of building zones) (see Paragraph [0010]); 
a zone grouping generator module configured to generate a plurality of zone groupings, each of the plurality of zone groupings defining a plurality of zone groups and specifying which of the plurality of zones identified by the zone identifier are grouped together to form each of the plurality of zone groups 
a metric of success calculator configured to generate a plurality of metric of success values, each metric of success value corresponding to a particular zone grouping of the plurality of zone groupings generated by the zone grouping generator module and indicating a control feasibility of a corresponding zone grouping (e.g., the MPC layer can determine the optimal values of the decision variables by performing an optimization process subject to several constraints) (see Paragraph [0043]); 
a metric of success comparator configured to determine a selected zone grouping of the plurality of zone groupings based on the plurality of metric of success values generated by the metric of success calculator (e.g., using the dynamics of the regulatory controllers in the low-level MPC problem allows low-level indoor MPC 612 to consider the time between control action and effect such that optimal temperature setpoints can be selected in view of time-varying energy prices) (see Paragraph [0151]); and 
a control signal generator configured to use the selected zone grouping determined by the metric of success comparator to generate one or more control signals to operate equipment of the variable refrigerant flow system to provide heating or cooling to the plurality of zones (e.g., MPC layer 610 can generate optimal values for various decision variables including, for example, zone temperature setpoints, variable refrigerant flow setpoints, operating mode setpoints e.g., heating or cooling, and/or equipment on/off decisions) (see Paragraph [0075]). 
As to independent claim 15, Patel discloses a method for operating equipment of a variable refrigerant flow system to provide heating or cooling to a plurality of zones, the method comprising: 
identifying the plurality of zones within a structure (e.g., plurality of building zones) (see Paragraph [0010]); 

generating a plurality of metric of success values, each metric of success value corresponding to a particular zone grouping of the plurality of zone groupings and indicating a control feasibility of a corresponding zone grouping (e.g., the MPC layer can determine the optimal values of the decision variables by performing an optimization process subject to several constraints) (see Paragraph [0043]); 
selecting a zone grouping of the plurality of zone groupings based on the plurality of metric of success values (e.g., using the dynamics of the regulatory controllers in the low-level MPC problem allows low-level indoor MPC 612 to consider the time between control action and effect such that optimal temperature setpoints can be selected in view of time-varying energy prices) (see Paragraph [0151]); and 
using the selected zone grouping to generate one or more control signals, the one or more control signals configured to operate equipment of the variable refrigerant flow system to provide heating or cooling to the plurality of zones (e.g., MPC layer 610 can generate optimal values for various decision variables including, for example, zone temperature setpoints, variable refrigerant flow setpoints, operating mode setpoints e.g., heating or cooling, and/or equipment on/off decisions) (see Paragraph [0075]).
As to dependent claim 2, Patel teaches the controller of claim 1, wherein the one or more processors are further configured to analyze data associated with the one or more zone groupings of various combinations, the data comprising at least one of: one or more historical zone temperature set points of the one or more zones in the one or more zone groupings; one or more historical zone operating modes of the one or more zones in the one or more zone groupings; and one or more zone 
As to dependent claim 3, Patel teaches the controller of claim 1, wherein the plurality of zones comprises at least one device configured to control an environment of one or more of the plurality of zones of the selected zone grouping (e.g., generating optimal indoor temperature setpoints for each of the plurality of building zones in the corresponding indoor subsystem) (see Paragraph [0020]). 
As to dependent claim 4, Patel teaches the controller of claim 1, wherein the controller further comprises a system identification module configured to generate at least one system model based on the output comprising the selected zone grouping (e.g., subsystem temperature modeler 714 can generate a indoor subsystem temperature model for each indoor subsystem) (see Paragraph [0098]). 
As to dependent claim 5, Patel teaches the controller of claim 1, the operations further comprising generating one zone grouping that is the particular zone grouping defining a plurality of zone groups and specifying which of the plurality of zones are grouped together to form each of the plurality of zone groups (see Figure 4B). 
As to dependent claim 6, Patel teaches the controller of claim 1, wherein generating a plurality of metric of success values further comprises: receiving one or more zone models, wherein each zone model corresponds to a particular zone in a particular zone group; calculating a heat disturbance value for each zone in the particular zone group and using the zone model that corresponds to each zone; calculating a heat variance value for each zone in the particular zone group using the heat disturbance value for each zone; and calculating a metric of success value for the particular zone group (e.g., each low-level indoor controller 612-616 can provide high-level controller 608 with an aggregate disturbance estimate, an aggregate temperature, and aggregate system parameters e.g., thermal capacitance, heat transfer coefficient, etc. for the corresponding indoor subsystem) (see Paragraph [0086]). 
As to dependent claim 7, Patel teaches the controller of claim 1, wherein generating a plurality of metric of success values further comprises: calculating one or more estimated heat disturbance loads based on an outdoor air temperature and an outdoor air relative humidity value; and calculating one or more variances in the one or more estimated heat disturbance loads (e.g., zone disturbance predictor 824 uses feedback from regulatory layer 620 to generate the disturbance forecasts; feedback from regulatory layer 620 can include various types of sensory inputs e.g., temperature, flow, humidity, enthalpy, etc. or other data relating to the controlled building or campus e.g., building occupancy data, building electric load, etc) (see Paragraph [0134]). 
As to dependent claim 8, Patel teaches the controller of claim 1, wherein generating a plurality of metric of success values further comprises calculating an operating cost value associated with one or more combinations of zone groupings based on the data associated with at least one device configured to control an environment of one or more of the plurality of zones (e.g., energy costs can be decreased by concentrating equipment usage to times of low resource prices, all while maintaining comfort limits within each building) (see Paragraph [0042]). 
As to dependent claim 10, Patel teaches the controller of claim 9, wherein the plurality of zones comprises at least one device configured to control an environment of one or more of the plurality of zones of the selected zone grouping (e.g., generating optimal indoor temperature setpoints for each of the plurality of building zones in the corresponding indoor subsystem) (see Paragraph [0020]). 
As to dependent claim 11, Patel teaches the controller of claim 9, wherein the controller further comprises a system identification module configured to generate at least one system model based on the output comprising the selected zone grouping (e.g., subsystem temperature modeler 714 can generate a indoor subsystem temperature model for each indoor subsystem) (see Paragraph [0098]). 
As to dependent claim 12, Patel teaches the controller of claim 9, wherein the metric of success value calculator is further configured to: perform one or more outlier detection techniques to identify one or more outlying zones in a zone group; and calculate the metric of success value using the one or more outlying zones and a total number of zones comprising the particular zone grouping (e.g., each low-level indoor controller 612-616 can provide high-level controller 608 with an aggregate disturbance estimate, an aggregate temperature, and aggregate system parameters e.g., thermal capacitance, heat transfer coefficient, etc. for the corresponding indoor subsystem) (see Paragraph [0086]). 
As to dependent claim 13, Patel teaches the controller of claim 9, wherein the metric of success value calculator is further configured to: calculate one or more estimated heat disturbance loads based on an outdoor air temperature and an outdoor air relative humidity value; and calculate one or more variances in the one or more estimated heat disturbance loads (e.g., zone disturbance predictor 824 uses feedback from regulatory layer 620 to generate the disturbance forecasts; feedback from regulatory layer 620 can include various types of sensory inputs e.g., temperature, flow, humidity, enthalpy, etc. or other data relating to the controlled building or campus e.g., building occupancy data, building electric load, etc) (see Paragraph [0134]). 
As to dependent claim 14, Patel teaches the controller of claim 9, wherein the metric of success calculator is further configured to calculate an operating cost value associated with one or more 
As to dependent claim 16, Patel teaches the method of claim 15, wherein using the selected zone grouping to generate the one or more control signals further comprises performing system identification to generate at least one system model based on the selected zone grouping (e.g., generating optimal indoor temperature setpoints for each of the plurality of building zones in the corresponding indoor subsystem) (see Paragraph [0020]). 
As to dependent claim 17, Patel teaches the method of claim 15 further comprising generating one zone grouping that is the particular zone grouping defining a plurality of zone groups and specifying which of the plurality of zones are grouped together to form each of the plurality of zone groups (e.g., subsystem temperature modeler 714 can generate a indoor subsystem temperature model for each indoor subsystem) (see Paragraph [0098]). 
As to dependent claim 18, Patel teaches the method of claim 15, wherein generating a plurality of metric of success value further comprises: selecting one or more outlier detection techniques to identify one or more outlying zones in a zone group; and calculating the metric of success value using the one or more outlying zones and a total number of zones comprising the particular zone grouping (e.g., each low-level indoor controller 612-616 can provide high-level controller 608 with an aggregate disturbance estimate, an aggregate temperature, and aggregate system parameters e.g., thermal capacitance, heat transfer coefficient, etc. for the corresponding indoor subsystem) (see Paragraph [0086]). 
As to dependent claim 19, Patel teaches the method of claim 15, wherein generating a plurality of metric of success value further comprises: calculating one or more estimated heat disturbance loads based on an outdoor air temperature and an outdoor air relative humidity value; and calculating one or more variances in the one or more estimated heat disturbance loads (e.g., zone disturbance predictor 824 uses feedback from regulatory layer 620 to generate the disturbance forecasts; feedback from regulatory layer 620 can include various types of sensory inputs e.g., temperature, flow, humidity, enthalpy, etc. or other data relating to the controlled building or campus e.g., building occupancy data, building electric load, etc) (see Paragraph [0134]). 
As to dependent claim 20, Patel teaches the method of claim 15, wherein generating a plurality of metric of success values further comprises calculating an operating cost value associated with one or more combinations of zone groupings based on data associated with at least one device configured to control an environment of one or more of the plurality of zones (e.g., energy costs can be decreased by concentrating equipment usage to times of low resource prices, all while maintaining comfort limits within each building) (see Paragraph [0042]).


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117